DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 12/15/2021 is acknowledged.  
Claims 1, 6, 11, 15, and 16 have been amended.
Claims 1-20 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poitau et al. (USP 10264437B2), hereafter Poitau, in view of Wu et al. (USP 9247411B2), hereafter Wu.

Regarding claims 1 and 11,
Poitau (Discovery Signal Generation and Reception; Title) discloses a method performed by a terminal (Fig. 1A, 102) comprising a transceiver; and a controller coupled with the transceiver (i.e. Fig. 1B) in a communication system (i.e. Fig. 1A-E; Background, Summary) comprising receiving, from a base station, configuration information for one or more discovery resource regions, the configuration i.e. PDCCH/DCI) including time and frequency resource information (i.e. Fig. 3, right side showing 3 different discovery resource regions; Col. 12, lines 3-7; Col. 40, lines 5-14; Col. 74-75, lines ; various time/frequency information about subsequent discovery signal resources provided via PDCCH/DCI) and threshold information for each discovery resource region used for selecting a discovery resource region among the one or more discovery resources (i.e. Col. 59-67; describes min/max power adjustments based on discovery signal threshold signaling of different resource regions).
Poitau further shows measuring reception signal power (i.e. Col. 41, lines 1-30) in resources associated with the one or more discovery resource regions (Fig. 3, right side showing 3 different discovery resource regions); selecting a discovery resource region among the one or more discovery resources based on the measured reception signal power and the threshold information (i.e. Col. 61, lines 23-42; Col. 61-63); and transmitting a discovery signal using at least one resource included in the selected discovery resource regions (Fig. 3; conclusive throughout cited portions).
Poitau does not expressly disclose comparing a reception signal power and the threshold information.
Wu discloses analogous methods and apparatus for supporting multi-hop peer discovery in peer-to-peer wireless networks (Title) including comparing a reception signal power and the threshold information (Fig. 5, 515; Fig. 11, 1115; Col. 7, lines 3-20; discovery selection based on comparing received signal power to threshold).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Poitau by comparing a reception signal power and the threshold 

Regarding claims 6 and 16,
Poitau discloses a method performed by a base station (Fig. 1A, 114) comprising a transceiver; and a controller coupled with the transceiver (i.e. Fig. 1B) in a communication system (i.e. Fig. 1A-E; Background, Summary) comprising identifying one or more discovery resource regions and corresponding time and frequency resource information and threshold information associated with a reception signal power for selecting a discovery resource region for transmitting a discovery signal and transmitting, to a terminal (Fig. 1, 102; Fig. 3, right side showing 3 different discovery resource regions), configuration information for the one or more discovery resource regions, the configuration information including time and frequency resource information and threshold information for each of the one or more discovery resource regions (i.e. Fig. 3, right side showing 3 different discovery resource regions; Col. 12, lines 3-7; Col. 40, lines 5-14; Col. 74-75, lines ; various time/frequency information about subsequent discovery signal resources provided via PDCCH/DCI), wherein the discovery resource region is selected among the one or more discovery resource regions based on a reception signal power measured by the terminal and the threshold information (i.e. Col. 41, lines 1-30; i.e. Col. 61, lines 23-42; Col. 61-63), and wherein the discovery signal is transmitted using at least one Fig. 3; conclusive throughout cited portions).
Poitau does not expressly disclose comparing a reception signal power and the threshold information.
Wu discloses analogous methods and apparatus for supporting multi-hop peer discovery in peer-to-peer wireless networks (Title) including comparing a reception signal power and the threshold information (Fig. 5, 515; Fig. 11, 1115; Col. 7, lines 3-20; discovery selection based on comparing received signal power to threshold).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Poitau by comparing a reception signal power and the threshold information, as shown by Wu, thereby extending the range of operation for peer discovery without reducing battery life or decreasing spatial reuse of resources utilized in transmission of discovery signals.

Regarding claims 2, 3, 7, 8, 12, 13, 17, and 18,
Poitau discloses the configuration information further includes power control information associated with discovery signal transmission power for each of the one or more discovery resource regions and identifying the discovery signal transmission power based on the power control information of the selected discovery resource region (Col. 15, lines 25-45; Col. 36-37, lines 61-59; terminal dynamically selects time/frequency region for discovery signal region based on DCI/TP/power adjustment considerations described above, etc.).

Regarding claims 4, 5, 9, 10, 14, 15, 19, and 20,
Poitau discloses the discovery signal transmission power is identified as a minimum value between a maximum transmission power for the terminal (Col. 61, lines 23-42; determine/adjust transmit power between Pmin and Pmax) and a transmission power determined based on a pathloss on resources for transmitting the discovery signal (i.e. Col. 63, lines 44-67; Col. 64-65, line 20/Table 2; compute/estimate pathloss to compensate in power determination).

Response to Arguments
3.	Applicant’s arguments filed 12/15/2021 with respect to double patenting rejections have been fully considered and are persuasive in light of the present amendments to claims 1, 6, 11, and 16.  Therefore the double patenting rejections have been withdrawn. 

4.	Applicant’s arguments with respect to the pending claims, as amended, have been considered but are moot because the new ground of rejection relies on newly-cited Wu reference for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477